In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated October 12, 1999, which granted the defendants’ motion pursuant to CPLR 3126 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff disregarded the defendants’ demands for disclosure and an order of the Supreme Court directing disclosure. The belated disclosure she provided in response to the defendants’ instant motion to dismiss was inadequate. Furthermore, she failed to proffer a reasonable excuse for the *583inordinate delay. The plaintiffs conduct in this case supports an inference that her noncompliance was willful and contumacious. Consequently, the Supreme Court providently exercised its discretion in dismissing the complaint (see, Ranfort v Peak Tours, 250 AD2d 747; Geltman v St. Agnes Hosp., 186 AD2d 534; DeMasi v Dine, 155 AD2d 583). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.